Campbell, C. J.,
delivered the opinion of the court.
The evidence shows that Mrs. Tippin was born in June, 1846, and married in February, 1868, and that Mrs. "Walton, the life tenant, died in the fall of 1867. Mrs.-Tippin was under no disability when the life estate ended, and the right of action to pursue the money accrued then, and the statute of limitations then commenced to run and was not stopped .by her subsequent maiv riage, and as the suit is barred as. to one of the complainants having a joint right it is barred as to all. Jordan v. McKenzie, 30 Miss. 32; Anding v. Davis, 38 Miss. 574. The suggestion of fraudulent concealment of the cause of action so as to prevent the bar of the statute is not sustained.

Affirmed.